Citation Nr: 0625701	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  03-26 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to nonservice-connected disability pension 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active military service from October 1988 to 
October 1989.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a March 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.


FINDINGS OF FACT

1.  The veteran's back disability is not related to active 
service.

2.  The veteran did not have 90 days consecutive active duty 
military service that began or ended in a period of war.


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
active service. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).

2.  The requirements of basic eligibility for VA nonservice-
connected pension benefits, based upon qualifying wartime 
military service by the appellant, have not been met.  38 
U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.2, 3.3 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  



I.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2005). 

Letters dated in November 2002 and September 2005, and March 
2006 fully satisfied the duty to notify provisions. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). The veteran was aware 
that it was ultimately his responsibility to give VA any 
evidence pertaining to the claim.  The September 2005 letter 
told him to provide any relevant evidence in his possession.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).   

The March 2006 letter advised the veteran how disability 
ratings and effective dates are assigned.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).   

Although the September 2005 and March 2006 letters were not 
sent prior to the initial adjudication of the veteran's 
claim, this was not prejudicial to him, since he was 
subsequently provided adequate notice, and no other 
information or evidence was received from the veteran which 
would necessitate a readjudication and issuance of an 
additional supplemental statement of the case (SSOC).  In 
fact, the veteran responded that he had no other information 
or evidence to give to substantiate his claim.  

The veteran's service medical records have been obtained.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record also 
indicates that the appellant has received Social Security 
disability benefits; however, the duty to obtain records only 
applies to records that are "relevant" to the claim.  
38 U.S.C.A. § 5103A(b)(1); see also Counts v. Brown, 6 Vet. 
App. 473, 476 (1994) (citing the Federal Rule of Evidence 401 
defining "relevant evidence" as "evidence having any 
tendency to make the existence of any fact that is of 
consequence to the determination of the action more probable 
or less probable than it would be without the evidence.").  
A November 2004 SSA Decision noted that the veteran's claim 
was for disability since April 5, 2001 due to residuals of an 
ankle injury and mental problems.  There is no indication, 
then, that the records would be relevant to this claim.  
Also, what is "of consequence" in this case is whether the 
appellant's current disability is related to his military 
service, and there is no indication that the Social Security 
records would include any such information.  Remanding the 
case to obtain such records would serve no useful purpose.  
Thus, there is no indication in the record that any 
additional evidence, relevant to the issues decided herein, 
is available and not part of the claims file.  The veteran 
was also accorded a VA examination in July 2005. 38 C.F.R. § 
3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  The 
first question that must be addressed, therefore, is whether 
incurrence of a back disability is factually shown during 
service.  The Board concludes it was not.  

The service medical records are absent complaints, findings 
or diagnoses of any back problems during service.  While 
there is a December 1988 medical record in which the veteran 
complained of left side pain due to a fight he was in with 
three soldiers in the barracks, the assessment was aches and 
pains and not a diagnosis related to back.  In addition, on 
the clinical examination for separation from service in 
September 1989, the veteran's spine was evaluated as normal; 
and the Report of Medical History completed by the veteran in 
conjunction with the separation examination indicated that he 
had never had recurrent back pain.  Thus, there is no medical 
evidence that shows that the veteran suffered from a back 
injury during service.  However, even assuming that the 
veteran's back was injured in the December 1988 fight, 
treatment on one occasion cannot be considered a chronic 
disorder.  Therefore, the single instance of treatment during 
service for aches and pains must have been an acute and 
transitory condition, since no further problems are reported 
until many years after service.   

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  There are no 
medical records in the claims file prior to July 2005.  In 
light of the lack of any relevant history reported between 
1989 and 2005, service connection is not warranted under 
38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  In this case, the appellant 
clearly has a current disability.  The remaining question, 
therefore, is whether there is medical evidence of a 
relationship between the current disability and military 
service.

However, no medical professional has ever related this 
condition to the appellant's military service.  The July 2005 
VA examiner's impression was that the veteran had obesity, 
degenerative disc disease of C4, C5, and L5, and scoliosis 
and that there was no evidence that the veteran injured his 
back during a fight in the c-file and that there was no 
documentation to support service connection.  

In addition, the medical evidence does not show treatment or 
diagnosis of a back problem until a number of years after 
service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed. Cir. 2000) [service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service].  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  

III.	Nonservice-connected Pension

Under the provisions of 38 U.S.C.A. § 1521, pension is 
payable to a veteran who served for 90 days or more during a 
period of war and who is permanently and totally disabled due 
to nonservice-connected disabilities which are not the result 
of the veteran's willful misconduct.

38 C.F.R. § 3.3 provides that basic entitlement to pension 
exists if a veteran served in the active military, naval, or 
air service for 90 days or more during a period of war; or 
served in the active military, naval, or air service during a 
period of war and was discharged or released from such 
service for a service-connected disability; or served in the 
active military, naval, or air service for a period of 90 
consecutive days or more and such period began or ended 
during a period of war; or served in the active military, 
naval, or air service for an aggregate of 90 days or more in 
two or more separate periods of service during more than one 
period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).

The period of war for the Vietnam Era is the period beginning 
on February 28, 1961, and ending on May 7, 1975, inclusive, 
in the case of a veteran who served in the Republic of 
Vietnam during that period, and the period beginning on 
August 5, 1964, and ending on May 7, 1975, inclusive, in all 
other cases.  38 C.F.R. § 3.2(f).  The period of war for the 
Persian Gulf War is the period beginning on August 2, 1990 
and ending on a date to be prescribed by Presidential 
proclamation or law.  38 C.F.R. § 3.2(i).  

The veteran contends that he is entitled to nonservice-
connected disability pension.  However, his Department of 
Defense Form 214, Certificate of Release or Discharge from 
Active Duty, indicates that he served on active duty from 
October 25, 1988 to October 10, 1989.  There is no other 
period of verified service shown.

Therefore, the veteran's verified active service did not take 
place during the time period specified by law.  Thus, the 
Board finds that the veteran does not meet the basic 
eligibility requirements for nonservice-connected pension 
benefits as he did not have active service during a period of 
war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3.

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the U.S. 
Court of Appeals for Veterans Claims (Court) held that where 
the law, and not the evidence, is dispositive of a claim, 
such claim should be denied because of the absence of legal 
merit or the lack of entitlement under the law.  In this 
case, the veteran lacks legal entitlement to nonservice-
connected disability pension due to nonqualifying service.

Where the law is determinative of the issue on appeal, there 
is no further evidence to be developed.  Accordingly, the 
Board finds that the provisions of the Veterans Claims 
Assistance Act (VCAA), 38 U.S.C.A. § 5100 et seq. (West 
2002), are not applicable to this issue because the appeal 
turns on a matter of law and not on the underlying facts or 
development of the facts.  See Manning v. Principi, 16 Vet. 
App. 534, 542 (2002).  The United States Court of Appeals for 
Veterans Claims (Court) specifically found in Manning that 
the VCAA can have no effect on appeals that are decided on an 
interpretation of the law as opposed to a determination based 
on fact.  Also see Smith v. Gober, 14  Vet. App. 227 (2000); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Consequently, the Board is not required to address efforts to 
comply with the VCAA with respect to the issue here on 
appeal.




ORDER

Entitlement to service connection for a back disability is 
denied.

Entitlement to nonservice-connected disability pension 
benefits is denied.



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


